CAMPBELL, Judge.
Appellant, Governors Bank, n/k/a Republic Security Bank, challenges a judgment awarding damages to appellee, Florida Environment Funding, Inc., following a jury trial. Appellant raises several issues pertaining to the finding of liability on the part of appellant and the assessment of damages and prejudgment interest. We find merit only in the issues regarding the amount of the damages assessed and the calculation of prejudgment interest, and reverse on those issues alone.
Simply stated, the $400,000.00 in damages assessed by the jury arose from the jury’s finding that appellant was liable for its failure to properly record various U.C.C. documents which were to have provided security to appellee for $400,000.00 in advances made by appellee through appellant to a contractor performing clean up work at remediation sites around the state of Florida. The security that was to have been evidenced by the U.C.C. documents, had they been properly recorded, consisted of four “packages” representing amounts owed by the Department of Environmental Regulation (D.E.R.) to the contractor for the clean up work. It is undisputed that the total payments due under those four “packages” totaled $339,713.72. Thus, the evidence shows without dispute that the maximum damages suffered by ap-pellee as a result of appellant’s failure to properly record the security for those “packages” was $339,713.72. In addition, prejudgment interest should be assessed only on the amount paid by D.E.R. on those “packages” and only from the dates the various payments were made. We therefore reverse the judgment appealed only in regard to the damages and interest assessed therein. On remand, judgment shall be re-entered for damages and interest assessed as we have indicated herein.
Affirmed in part and reversed in part and remanded.
PARKER, C.J., and QUINCE, J., concur.